FILED
                             NOT FOR PUBLICATION                           OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10665

                Plaintiff - Appellee,             D.C. No. 3:05-cr-00597-SRB

  v.
                                                  MEMORANDUM*
PARKE LOWES DUNDER,

                Defendant - Appellant.


                     Appeal from the United States District Court
                               for the District of Arizona
                     Christina C. Reiss, District Judge, Presiding**

                             Submitted October 14, 2014***

Before:         LEAVY, GOULD, and BERZON, Circuit Judges.

       Parke Lowes Dunder appeals from the district court’s judgment and

challenges the 13-month custodial sentence and the reimposed lifetime term of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable Christina C. Reiss, United States Chief District Judge
for the District of Vermont, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release imposed following revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dunder contends that the district court erred by failing to consider the

applicable 18 U.S.C. § 3553(a) factors and by failing to explain adequately the

sentence imposed. We review for plain error, see United States v. Miqbel, 444

F.3d 1173, 1176 (9th Cir. 2006), and find none. The record reflects that the court

considered the applicable factors and sufficiently explained the sentence. See

United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Dunder also contends that the custodial sentence and lifetime term of

supervised release are substantively unreasonable in light of the nature of his

offense and his history and characteristics. The district court did not abuse its

discretion in imposing Dunder’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The 13-month sentence and lifetime term of supervised release are

substantively reasonable in light of Dunder’s repeated breaches of the court’s trust

and the need for deterrence. See Miqbel, 444 F.3d at 1182; United States v.

Apodaca, 641 F.3d 1077, 1082-84 (9th Cir. 2011). The term of supervised release

is also not unconstitutionally disproportionate to the gravity of this circumstance.

See United States v. Williams, 636 F.3d 1229, 1232-33 (9th Cir. 2011).

      AFFIRMED.


                                           2                                      13-10665